DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species F, and Species I (claims 1-7, 11, 12, 14, 15, and 21-29) in the reply filed on 27 January 2021 is acknowledged.
Examiner notes that the status of newly added claims 28 and 29 is listed as “original” instead of “new.” However, applicant’s remarks properly indicate that claims 21-29 are newly added so the application is being examined as such.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 306.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites the limitation "the three holes" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the three holes” will be interpreted as newly introduced “three holes.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, 12, 14, 15, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lepulu et al (US 6533770) in view of Goldberg et al (US 4351341).
Regarding claim 1, Lepulu discloses:
A cannula (372; Fig. 22) comprising: a wire (392; Fig. 28-30; Col. 20:1-14, Col. 11:1-5 – the wire 392 is embedded in a polymer coating to form the reinforced portion of the cannula, noted to be a stainless steel wire in the relied upon embodiment) that is helically wound to form a plurality of coils (Fig. 28); and an insert (398) , wherein the insert (398) is positionable between the adjacent coils (396; Fig. 28).  
Lepulu discloses all of the elements of the claim but is silent regarding the plurality of coils comprising a coil with a smaller angle, the insert defining at least one hole, and the coil with a smaller angle being positionable on the insert spaced apart from the hole. However, Lepulu teaches having a porous section with at least one hole (390; Fig. 33) in the non-reinforced sections in order to deliver fluid through the cannula into the body of the patient (Col. 18:3-5). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the embodiment of Fig. 28 of Lepulu to incorporate the porous section and holes passing through the insert as taught by the embodiment of Fig. 33 in order to be able to deliver fluid through the cannula.
Lepulu makes obvious all of the elements of the claim but is silent regarding a coil having a smaller angle relative to the central axis of the cannula than adjacent coils. However, Goldberg teaches a reinforcing wire (32) of a catheter system (Fig. 3) that provides adjacent coils that have the same angle relative to the central axis except for a spread area (38) to provide an opening for fluid communication with fluid within the catheter (30) (Col. 3:40-45; Col. 5:34-39). In addition, Goldberg teaches providing (16”) and openings (20”) in Fig. 9. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wire cannula of Lepulu to incorporate at least one coil portion that is wound at a smaller angle relative to a central axis of the cannula than adjacent coils positioned at opposite ends of the at least one coil portion as taught by Goldberg in order to provide a continuous wire that still provides fluid delivery ports and thereby improves manufacturing. 
Regarding claim 2, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 1, where the at least one hole of Lepulu does not interrupt any of the coils, including the coil taught by Goldberg, because of the teaching of Goldberg (Fig. 9).  
Regarding claim 3, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 1 but is silent regarding the insert comprising a groove and the at least one coil portion being positioned in the groove. However, Lepulu discloses forming the cannula by forming the wire body and then coating the wire to form the body of the cannula (Col. 20:7-20), which would result in a wire in a groove within the cannula. It would be obvious to one of ordinary skill that the construction of the cannula of Lepulu with the modification of a connecting coil with a smaller angle as taught by Goldberg would result in the at least one coil being positioned in an internal groove of the insert of Lepulu.
Regarding claim 4, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 1, where the at least one coil portion extends parallel to the central axis of the cannula (Goldberg Fig. 3, Lepulu Fig. 28).  
Regarding claim 5, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 1, where the porous section of the insert defines three holes (Lepulu; Col. 21:22-26 – there are three openings evenly spaced around the circumference).  
Regarding claim 6, Lepulu discloses:
 (Lepulu; Col. 21:22-26 – there are three openings evenly spaced around the circumference).  
Regarding claim 7, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 1, wherein the insert comprises a thermoplastic polyurethane elastomer (Lepulu; Col. 20:40-45).  
Regarding claim 11, Lepulu discloses:
A cannula (372; Fig. 22) comprising: a wire (392; Fig. 28-30; Col. 20:1-14, Col. 11:1-5 – the wire 392 is embedded in a polymer coating to form the reinforced portion of the cannula, noted to be a stainless steel wire in the relied upon embodiment) that is helically wound to form a plurality of coils (Fig. 28); and an insert (398), wherein the insert (398) is positionable between the adjacent coils (396; Fig. 28).
Lepulu discloses all of the elements of the claim but is silent regarding the plurality of coils comprising a first stretched coil portion that is wound at a smaller angle, the insert defining at least one hole, and the insert positionable along the length of the stretched coil. However, Lepulu teaches having a porous section with at least one hole (390; Fig. 33) in the non-reinforced sections in order to deliver fluid through the cannula into the body of the patient (Col. 18:3-5). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the embodiment of Fig. 28 of Lepulu to incorporate the porous section and holes passing through the insert as taught by the embodiment of Fig. 33 in order to be able to deliver fluid through the cannula.
Lepulu makes obvious all of the elements of the claim but is silent regarding a stretched coil having a smaller angle relative to the central axis of the cannula than adjacent coils. However, Goldberg teaches a reinforcing wire (32) of a catheter system (Fig. 3) that provides adjacent coils that have the same angle relative to the central axis except for a spread area (38) to provide an opening for fluid communication with fluid within the catheter (30) (Col. 3:40-45; Col. 5:34-39). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wire cannula of Lepulu to incorporate at least one coil portion that is wound at a smaller angle relative to a central axis of the cannula than adjacent coils positioned at opposite ends of the at least one coil 
Regarding claim 12, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 11 but is silent regarding the first stretched coil not obstructing the at least one hole of the cannula. However, Goldberg teaches providing such a smaller angled coil in such a way as to not overlap any other holes of the device, as demonstrated by the wire body (16”) and openings (20”) in Fig. 9. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have positioned the insert of Lepulu within the coil as modified in view of Goldberg so that none of the holes of the insert are obstructed by the coil in order to provide an open fluid path as taught by Goldberg.
Regarding claim 14, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 11. The cannula of Lepulu (Fig. 22, Fig. 30) discloses multiple inserts (398) with holes, which would result in a second stretched coil portion in view of the teachings of Goldberg.
Regarding claim 15, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 14. The cannula of Lepulu (Fig. 22, Fig. 30) discloses multiple inserts (398) with holes, which would result in a second insert, and therefore second porous section, defining at least one hole passing radially into the second porous section with a portion of the wire defining the second stretched coil portion in view of the teachings of Goldberg.
Regarding claim 21, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 11. The cannula of Lepulu (Fig. 22, Fig. 30) discloses multiple inserts (398) with holes, which would result in a third stretched coil portion in view of the teachings of Goldberg.
Regarding claim 22, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 21. The cannula of Lepulu (Fig. 22, Fig. 30) discloses multiple inserts (398) with holes, which would result in a third insert, and therefore third porous section, defining at least one hole passing radially into the third porous section with a portion of the wire defining the third stretched coil portion in view of the teachings of Goldberg.
claim 23, Lepulu discloses:
A cannula (372; Fig. 22) comprising: a wire (392; Fig. 28-30; Col. 20:1-14, Col. 11:1-5 – the wire 392 is embedded in a polymer coating to form the reinforced portion of the cannula, noted to be a stainless steel wire in the relied upon embodiment) that is helically wound to form a plurality of coils (Fig. 28), wherein the plurality of coils comprises at least two compressed coil portions (396) wherein the coils are coiled such that adjacent coils are touching (Col. 20:3-14); and an insert (398), wherein the insert (398) is positioned between the two compressed coil portions (396; Fig. 28).
Lepulu discloses all of the elements of the claim but is silent regarding the plurality of coils comprising a first stretched coil portion that is wound at a smaller angle, the insert defining at least one hole, and the insert positionable along the length of the stretched coil. However, Lepulu teaches having a porous section with at least one hole (390; Fig. 33) in the non-reinforced sections in order to deliver fluid through the cannula into the body of the patient (Col. 18:3-5). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the embodiment of Fig. 28 of Lepulu to incorporate the porous section and holes passing through the insert as taught by the embodiment of Fig. 33 in order to be able to deliver fluid through the cannula.
Lepulu makes obvious all of the elements of the claim but is silent regarding a stretched coil having a smaller angle relative to the central axis of the cannula than adjacent coils. However, Goldberg teaches a reinforcing wire (32) of a catheter system (Fig. 3) that provides adjacent coils that have the same angle relative to the central axis except for a spread area (38) to provide an opening for fluid communication with fluid within the catheter (30) (Col. 3:40-45; Col. 5:34-39). In addition, Goldberg teaches providing such a smaller angled coil in such a way as to not overlap any other holes of the device, as demonstrated by the wire body (16”) and openings (20”) in Fig. 9. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wire cannula of Lepulu to incorporate at least one coil portion that is wound at a smaller angle relative to a central axis of the cannula than adjacent coils positioned at opposite ends of the at least one coil portion as taught by Goldberg in order to provide a continuous wire that still provides fluid delivery ports and thereby improves manufacturing.
Regarding claim 24, Lepulu discloses:
(Fig. 9).  
Regarding claim 25, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 23 but is silent regarding the insert comprising a groove and the at least one coil portion being positioned in the groove. However, Lepulu discloses forming the cannula by forming the wire body and then coating the wire to form the body of the cannula (Col. 20:7-20), which would result in a wire in a groove within the cannula. It would be obvious to one of ordinary skill that the construction of the cannula of Lepulu with the modification of a connecting coil with a smaller angle as taught by Goldberg would result in the at least one coil being positioned in an internal groove of the insert of Lepulu.
Regarding claim 26, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 23, where the at least one stretched coil portion extends parallel to the central axis of the cannula (Goldberg Fig. 3, Lepulu Fig. 28).  
Regarding claim 27, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 23, where the porous section of the insert defines three holes (Lepulu; Col. 21:22-26 – there are three openings evenly spaced around the circumference).  
Regarding claim 28, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 23, where the three holes are spaced apart from one another equally in a circumferential direction around the porous section of the insert (Lepulu; Col. 21:22-26 – there are three openings evenly spaced around the circumference).  
Regarding claim 29, Lepulu discloses:
Lepulu in view of Goldberg discloses the cannula of claim 23, wherein the insert comprises a thermoplastic polyurethane elastomer (Lepulu; Col. 20:40-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/11/2021